Judgment, Supreme Court, New York County (Richard Failla, J., at hearing, plea and sentence), rendered October 16, 1989, convicting defendant upon his plea of guilty of attempted criminal possession of a weapon in the third degree, and sentencing him as a second violent felony offender to an indeterminate prison term of 2 to 4 years, unanimously affirmed.
As defendant walked toward his car, the officer viewed a "huge bulge” in the shape of a gun handle in defendant’s waistband. The officer then told the defendant to place his hands on the car. The defendant failed to comply, at which point the officer grabbed the defendant. A struggle ensued during which defendant tossed a loaded Colt .45 automatic pistol.
The observance of a bulge outlining the handle of a gun constitutes a reasonable suspicion to stop and frisk. Since the *507testimony at the hearing showed that the officer viewed a bulge outlining the handle of a type of pistol well known to him, the police conduct was justified (see, People v Benjamin, 51 NY2d 267, 271). Concur — Murphy, P. J., Rosenberger, Wallach and Rubin, JJ.